571 F.2d 1344
UNITED STATES of America, Plaintiff-Appellee,v.Pedro MUNIZ, Defendant-Appellant.
No. 77-3522Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
April 26, 1978.

Pedro Muniz, pro se.
J. A. Canales, U. S. Atty., Anna E. Stool, George A. Kelt, Jr., James R. Gough, Asst. U. S. Attys., Houston, Tex., for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Texas.
Before THORNBERRY, GODBOLD and RUBIN, Circuit Judges.
PER CURIAM:


1
Pedro Muniz, a federal prisoner, has appealed from the district court's denial of his motion to reduce his sentence, which was filed pursuant to Rule 35, F.R.Crim.P.  In his said motion, appellant has not alleged facts which would indicate either that he received an illegal sentence or that the trial court grossly abused its discretion in imposing the sentence.  Accordingly, the district court did not err in denying relief summarily.  United States v. Yates, 5 Cir. 1977, 553 F.2d 502.


2
Appellant has alleged in this Court, but not in the district court, that his guilty plea was wrongfully induced.  We will not decide the merits of this contention because it never has been presented to the district court.  Elrod v. United States, 5 Cir. 1974, 503 F.2d 959; Chunn v. Clark, 5 Cir. 1971,  451 F.2d 1005.


3
The judgment of the district court is AFFIRMED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I